 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDSears, Roebuck,and Co.andInternational Brother-hood of Teamsters,Local Union No. 891,Petitioner.Case 15-RC-4515June 23, 1971DECISION AND ORDERBY MEMBERS FANNING, JENKINS, AND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Harry L. Hopkins.Following the hearing, pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Regula-tionsand Statements of Procedure, Series 8, asamended, this case was transferred to the National La-bor Relations Board for decision. Thereafter, the Em-ployer filed a brief, which has been duly considered.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the Hearing Officer's rulingsmade at the hearing and finds no prejudicial error. Therulings are hereby affirmed.Upon the entire record in the case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act, and it will effectuate the purposesof the Act to assert jurisdiction herein.2. The Petitioner is a labor organization claiming torepresent certain employees of the Employer.3.No question affecting commerce exists concerningthe representation of certain employees of the Em-ployer within the meaning of Sections 9(c)(1) and 2(6)and (7) of the Act._4.Factual Background:The Employer is engaged in the operation of a retaildepartment store and detached warehouse or servicebuilding at Jackson, Mississippi. The Petitioner seeks aunit of all employees at the service building. Definingthe requested unit more precisely, the Petitioner wouldinclude in the unit all drivers, driver helpers, inside andoutside servicemen, warehousemen, partsmen, stock-men, drapery shop employees, service clerical em-ployees, and porters assigned to the service building,about 40 employees in all. In the alternative, the Peti-tioner seeks a unit combining all of the above em-ployees with the following employees who are normallyassigned to the retail store: warehousemen, servicemen,porters, shippers, tailors, advertising employees, dis-play employees, warehouse clerical employees, mer-chandise control clerical employees, and coffeeshopemployees. Both the primary and alternative unitssought by the Petitioner exclude all salesmen, profes-sional and technical employees, office clerical em-ployees, guards and watchmen, and supervisors at ei-191 NLRB No. 85ther the service building or retail store. The Employercontends that the only appropriate unit is a storewideunit consisting of all selling and nonselling employeesat the retail store and service building, excluding officeclerical employees, guards, and supervisors. Accord-ingly, the Employer contends that, in addition to theemployees sought by the Petitioner in both its primaryand alternative unit proposals, any unit found appro-priate must include watch repairmen, catalog sales em-ployees, commercial sales employees, and all sellingemployees in both the hardline and softline selling divi-sions.There is no collective-bargaining history for any ofthe employees in issue at the Jackson Sears location,and no labor organization is seeking to represent theseemployees in a single storewide unit.The Employer's retail operation in Jackson, Missis-sippi, consists of two separate buildings approximately1- 1/2 miles apart. The larger, a three-floor retail store,contains areas devoted to selling, warehousing, and ser-vice (for example, watch repair and tailor shops). Thesmaller, a one-floor with mezzanine service building,likewise contains selling,warehousing, and serviceareas.A comparison between buildings of the amountof space alloted to each activity shows that the store farexceeds the service building in selling area and containsapproximately 54,000 square feet of warehousing spaceas opposed to 21,000 square feet in the service building.On the other hand, the store has less service activityspace. A comparison within buildings shows the sellingarea greater than the warehousing area in the store,with limited service area. Warehousing area predomi-nates in the service building. Overall, the entire Jacksonoperation is classified as a relatively small outlet in theSears retail complex and apparently, whenever feasible,Sears attempts to locate outlets of this nature within asingle building.Originally, the Jackson Sears wasconfined to its present retail store building but, withgrowing business demands, it was expanded to itspresent size. The Employer submits that this expansionto a separate building was due to the fact that addi-tional space adjacent to the store property was unavail-able, and, notwithstanding, the practical functioning ofthe business essentially remains as a single-buildingoperation.Supervision is headed by a store manager, responsi-ble for all phases of activity at either the store or servicebuilding. Responsible directly to him are nine manag-ers, including an assistant store manager who exercisesdirect authority over warehousemen, warehouse clerks,shippers, and porters wherever assigned. He divides histime and presence approximately equally between thetwo facilities. On this same supervisory level is a cus-tomer service manager who is responsible for, amongother things, the service building's and the store's ser-vice parts operations. He spends 30 percent of his nor- SEARS, ROEBUCK AND CO.mal workday at the store supervising these activities,whether performed by employees assigned to the storeor by service building employees, particularly service-men, who spend substantial time at the store repairingmerchandise there.The store personnel office uniformly administers hir-ing and employment matters for all employees. Appli-cants, whether seeking work at the store or at the ser-vice building, must appear there. No differentiation ismade between employees assigned to the store or to theservice building in terms of wages, hours, or otherworking conditions. Store sales employees are paid onthree different bases: straight salary, salary plus com-mission, and straight commission. Nonselling em-ployees are paid a straight salary, with common storeand service building job classifications commanding thesame rate range. Warehousemen, porters, drapery shopemployees, and partsmen are normally paid a straightsalary which corresponds to the basis of payment formany salesmen. Servicemen are paid a commission ontheir sales which normally represents 10 to 15 percentof their weekly rate. This commission percentage isidentical to that received by many salesmen. All em-ployees participate in the same overtime pay program.They are all carried on one payroll, handled by thestore cashier, and paid once a week on the same day.Employees at both the store and service building punchtimeclocks at their respective locations using identicaltimecards.Although all employees work varyingschedules,most at each location report for identicalhours. The same fringe benefit programs, includingprofit sharing, are available to all employees to thesame extent and in the same manner, irrespective ofwork station.A new hires orientation program requires commonmeetings of store and service building employees oncea week. Regular employee weekly meetings are alsoheld on a storewide basis and, at least once a month,selling and nonselling employees participate in trainingsesssions conducted at both the store and service build-ing.All selling and nonselling employees also partici-pate in storewide selling contests with a nonselling em-ployee teamed with a salesman to help refer prospectivecustomers to him. Nonselling employees are authorizedto sell merchandise and receive commissions duringspecial,sales events throughout the year, too.Although the majority of sales are consummated atthe retail store, there is extensive duplication of ware-housing, shipping and receiving, and service functionsat the store and service building. Merchandise is con-stantly shipped, received, stored, and serviced at bothfacilities.As a' result, many job classifications are com-mon to each, and many of the activities performed byemployees at each location are identical. For example,assigned to the service building are eight warehouse-men immediately supervised by a warehouse manager.443Assigned to the store are two warehousemen who re-port directly to the assistant store manager; nine ware-housemen responsible to a shipping and receivingsupervisor who in turn reports to the assistant storemanager; and two warehousemen who are superviseddirectly by a hardline selling division manager. Thework performed by all these warehousemen is identical,consisting primarily of receiving, marking, and storingmerchandise. Similar warehousing work is also regu-larly performed by store sales employees because eachselling division is responsible for the storage and con-tinuous inventorying of its merchandise in warehousingportions of both the store and service building. Accord-ingly, sales employees are in these locations daily, as-sistingwithmerchandise receipt and working withwarehousemen in arranging it in proper storage bins.Salesmen even occasionally operate forklift trucks inperforming these duties.Employees assigned to both facilities are responsiblefor all shipments leaving either the service building orstore for delivery to customers or other destinations.Clerical employees at both handle all paperwork fortheir respective facility in connection with the receivingactivity and they fill out load sheets for delivery drivers,salesmen, and other employees making customer deliv-eries.A job classification common to both buildings isporter. Porters spend about half their time performingtypical janitorial activities. The remainder is occupiedby warehousemen job duties.Servicemen are assigned to both the service buildingand store and are engaged in precisely the same acti-vites.A service shop is located in each building andthere, in addition to performing service work on previ-ously sold items brought in by customers, servicemenalso do repair and maintenance work on merchandisein stock. All servicemen spend large amounts of timewith repair work on store displays and, thus, thoseassigned to the service building often work side-by-sideat the store with those assigned to the store. Muchservice and repair work is also done in customers'homes. Through this direct customer contact, service-men, as well as sales employees, sell parts, maintenanceagreements, television antennas, and detergents, receiv-ing an identical commission for their sales.Servicemen are directly assisted in their job by cleri-cal employees, assigned to the service building and tothe store, who are responsible for the same duties. Theyman counters and telephones to receive service requestsdirectly from customers who may contact either place.The clericals schedule service calls to customers'homes; they answer customer inquiries as to the statusof repair work and parts orders; and they maintain filesat both locations, which enable them to inform a cus-tomer as to the status of merchandise warranty periods.These clericals also sell detergents and maintenanceagreements. Actual interchange between the two em- 444DECISIONSOF NATIONALLABOR RELATIONS BOARDployee groups is not uncommon. Clericals assigned tothe store frequently fill in at the service building. Thereverse transfer is less frequent but occurs at leastmonthly.Partsmen at the service building deal primarily withparts, supplying them for use by store personnel andselling them directly to customers. Many of these partsare also carried in retail store selling divisions and aresold by salesmen. They are sold, too, by servicemen andclericals at the store's customer service counter. Parts-men wait on customers who bring merchandise to theservice building for service and repair work. Sales em-ployees also help customers with these problems whencustomers approach them directly at the store. Thus,salesmen may personally take the customer to the ser-vice counter and write up a service order.Some examples have already been referred to inwhich employees perform duties regularly assigned toother job classifications. There are additional instanceswhich occur with greater frequency. Store sales em-ployees often engage in delivery activities, formally as-signed to service building delivery drivers, and in ser-viceactivities,formallyassigned to servicemen.Whenever a customer requests immediate delivery ofmerchandise prior to its scheduled truck delivery date,a salesmanwill personally deliver the item. Whenevera customer calls a salesman with a merchandise com-plaint, he will go, with regularity, to the customer'shome to make an adjustment or perhaps demonstratethe item's proper use. If a repair which the salesmancannot make is necessary, he might call a servicemanout and they will, together, attempt a remedy. Whensales employees are required to make delivery and ser-vice calls of appreciable length, they are compensatedat their averagesales earnings.Compensation is alsogiven for the use of personal vehicles. Another instanceof job interchange is reflected by servicemen assignedto the service building who are not formally responsiblefor, but actively engaged in, repairs to stock at the retailstore. Time spent in this activity is charged to the sell-ing division where it is performed, and, in performingthese repairs, service building servicemen are fre-quently in contact with the division's salespersonnel,store warehousemen assigned that location, and storeservicemen.There is also a significant amount of employee con-tact between numerous retail store and service buildingemployees due to the integration of their normal day-to-day activities. In terms of the association of servicebuilding employees on a regular daily basis with retailstore employees, the record discloses that service build-ing employees work with store warehousemen and salespersonnel in unloading service building stock at thestore and then in transferring this stock to the propersales division and storing it there. The return of surplusor out-of-season items from the store to the servicebuilding occasions the same working association be-tween the same groups of employees. Daily, servicebuilding delivery drivers go to store selling areas where,assisted by salesmen and store porters and warehouse-men, they pull merchandise from the floor for deliveryto customers. Drivers or service building warehouse-men, twice a day, pick up service orders or items forrepair at the store service counter to take to the servicebuilding. They also bring back to the store repaireditems. Rush repair items left at the store are frequentlypersonally delivered to the service building by sales-men. Service building servicemen and drivers come tothe store to pick up items needed for loan to customerswhile their own television or refrigerator, for example,is being repaired.Service building partsmen daily bring cash receipts,accompanied by service building warehousemen orporters to avoid theft, to the store for deposit. Theypick up newly received parts at the store and serviceorders at the service desk, and they also obtain partsdisplay fixtures for use at the service building. Mer-chandise displays call for a considerable amount ofstorewide employee association. Store selling divisionmanagersare responsible for displays in their divisionand supervise all employees working on displays irre-spective of their assigned work station. Display materi-als are housed at both the store and service building.Service building delivery drivers and warehousemenbring these materials to the store daily. Sales personneland store display shop employees frequently go to theservice building to locate and select items needed, andthey also assist service employees with loading andbringing them to the store. All of these employees helplocate the display materials at their store destinations.Dismantling displays again involves the cooperation ofthe same store and service building employees. Me-chanical displays require constant repair and adjust-ment by store and service building servicemen. Dis-plays of furniture room settings bring service buildingdrapery shop employees to the store to fix setting drap-eries.These employees also come to help salesmen atthe store sell custom draperies, and salesmen go to theservice building drapery shop to check drapery orderprogress. Finally, service building employees come tothe store for tools, for warehouseman and servicemanuniforms, and for office and maintenance supplies.The reverse daily flow of retail store employees to theservice building is of comparable magnitude. In addi-tion to instances previously referred to, store sales per-sonnel, responsible for the warehousing and inventory-ing of all their stock wherever housed, go to the servicebuilding and work with employees there in arrangingand counting merchandise and in repairing items. Theygo to the service building to obtain new or repaireditems which they personally deliver to customers. Storecatalog order sales employees also go to the service SEARS,ROEBUCK AND CO.building to inventory and pick up catalog order mer-chandise. Sales employees are found at the servicebuilding parts department to determine the status ofrepairs and needed parts for both store stock merchan-dise and customer merchandise. Store servicemen like-wise go to the parts department for parts and they mayactually repair the item at the service building, workingwith its servicemen. Sales personnel go to the servicebuilding to check its "on order" files for specific goods.All customer-returned merchandise is taken to theservice building, and salesmen must go there to checkit and determine its disposition. This involves workingwith service building warehousemen and servicemendepending on whether the item can be resold or needsrepair first. Newly received but damaged merchandiseat the service building or store requires similar sales-man inspection.Some items, such as carpeting and central heatingand air conditioning, are installed by independent con-tractors. Salesmen must work with service buildingpersonnel to see that the complete customer order isassembled for pick up by the contractor. Salesmencheck out special custom merchandise, for example,roofing and fencing, at the service building prior todelivery to see that it meets customer specifications.Advertising material is housed at the service building,and store advertising employees check it there and ar-range for the correct materials to be taken to the postoffice at the proper time. Whenever a store employee isin the service building at work, he takes his usualbreaks there and utilizes service building recreationfacilities along with all service building personnel.Contentions of the PartiesThe Employer contends that both the primary andalternate units sought by the Petitioner represent arbi-trary grouping of employees based on either the extentof organization or, more likely, an unawareness of theinterrelationship between employees in this type ofSears operation. The Employer further contends thatthe only unit appropriate for purposes of collectivebargaining is a storewide unit consisting of all sellingand nonselling employees, excluding office clerical em-ployees, guards, and supervisors.The Petitioner is apparently seeking, in its requestedprimary unit, to include all employees at the detachedservice building with the usual exclusions. In its re-quested alternate unit, the Petitioner appears to includeall employees at either the service building or retailstore engaged in warehousing and sales supporting ac-tivities.We agree with the Employer's position that the onlyappropriate unit should consist of all selling and non-selling employees. The record in this case indicates thatamong Jackson Sears retail store and service building445employees there is a strong community of interestbased on common and direct supervision, uniformworking conditions, common job functions, temporaryinterchange of job duties, and integration of normalwork activities between the two facilities. As Section9(c) of the Act directs the Board to make appropriateunit determinations which will "assure to employeesthe fullest freedom in exercising the rights" of self-organization and collective bargaining, we concludethat employees exhibiting commonality to this extentcan only exercise their organizing and bargaining rightsin the fullest measure through a single, overall unit.In terms of supervision, it is not established thatservice building employees are separately supervised,nor that warehousing and sales supporting employeesassigned to the retail store are also. Moreover, consist-ent with the degree of integration of activities in thisretailing operation, there periodically appears to existcommon supervision of requested and excluded em-ployees.Working conditions are commonly shared anduniformly applied to the same extent at both the storeand service building.Warehousing job functions areextensively duplicated at both locations, thereby almostconclusively eliminating the possibility of a separateservice building unit. And, in addition, there is someduplication of job functions between included and ex-cluded employees as delineated in the alternate unitrequest.Among these included and excluded em-ployees, too, the evidence shows a fairly consistent pat-tern of the assumption of some duties regularly as-signed other job classifications.Of decided significance in this case is the nature anddegree of operational integration between the daily ac-tivities of all store and service building employees. Fac-tually, it is difficult to delineate in some instanceswhether a given job classification should be categorizedas selling or nonselling. In the latter category even theterm "warehousing" holds little meaning as evinced bythe specific job classifications listed in the unit requestsherein. Thus, while the primary unit request for suchemployees as service building drivers and helpers,warehousemen, and stockmen unarguably representsthe traditional warehouse employee complement, ser-vicemen and drapery shop employees obviously repre-sent activities of expanded scope. The tailors, advertis-ing employees, display employees, and coffeeshopemployees included in the alternate unit request also donot qualify as "warehousing" employees. More impor-tantly, it is impossible to say, on the evidence presentedto the Board, that classifications such as these representthe Employer's nonselling work force. When these ob-servations are added to the evidence that this Em-ployer's selling employees are engaged, to a substantialdegree, in various kinds of nonselling activities, we areimpelled to find that, in all these circumstances, only astorewide unit is appropriate. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record in this case,we conclude thatORDERemployees of the retail store and service building at theIt is hereby ordered that the petition herein be, andEmployer's Jackson, Mississippi,location constitute ahomogeneous grouping such as to require that they allithereby is, dismissed.be included together in a single bargaining unit. As nolabor organization seeks to represent the overall unit,we shall dismiss the petition.